 In the Matter of THE HAMILTON TOOL COMPANYandINTERNATIONALUNION OF UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OFAMERICA, C. I. 0., AMALGAMATED LOCAL 176Case No. 9-R-1510.-Decided September 14, 1944Messrs.Fred W. SchlichterandRay C.Kelly,of Hamilton, Ohio,for the Companies.Mr. Bernard Wilberding,of Hamilton,Ohio, for the UAW.Mr. Charles D. Madigan,of Cleveland,Ohio, for the A.F. of L.Mr. SidneyGrossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union ofUnited Automobile, Aircraft and Agricultural Implement Workersof America, C. I. 0., Amalgamated Local 176, herein called the UAW,alleging that a question affecting commerce had arisen concerningthe representation of employees of The Hamilton Tool Company,Hamilton, Ohio, herein called Hamilton Tool, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Benjamin E. Cook, Trial Examiner. Said hearing was heldat Hamilton, Ohio, on August 3, 1944.At the commencement of thehearing, the, Trial Examiner granted a motion of Pattern MakersLeague of North America, A. F. of L., herein called the A. F. of L.,to intervene.All parties 2 appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.1This proceeding also concerns the employees of Hamilton Gages, Inc., herein calledHamilton Gages.Hamilton Tool and Hamilton Gages are hereinafter collectively referredto as the Companies.2Although served with Notice of Hearing, the International Association of Machinists,A F of L , did not enter an appearance at the hearing.58 N. L R. B., No. 52.609591-45-vol. 58-18257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE. COMPANYThe Hamilton Tool Company, an Ohio corporation, located at Ham-ilton, Ohio,is engagedin the manufacture of machine tools. Its pur-chases of raw materials,consistingprincipally of steel, iron,and non-ferrous metals, areannuallyin excessof $100,000, approximately 90percentof which is shipped to it from sources outside the State ofOhio.Its annualsales offinished products are inexcess of$300,000,approximately 75 percent of which is shipped from its plant to pointsoutside the State of Ohio.HamiltonGages, Inc., is engaged in the manufacture of specialgages forthe armed forces.During the past year it ,received. mate-rials inexcess of $20,000, from sources outside the State of Ohio.During the same period it shipped approximately 75 percent of itsfinished products to points outside the State of Ohio.Each of the Companies concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Automobile, Aircraft, and AgriculturalImplement Workers of America, Amalgamated Local 176, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.PatternMakers League of North America, affiliated with the-American Federation of Labor, is a labor organization admitting tomembership employees of the Company .3III.THE QUESTION CONCERNING REPRESENTATIONHamilton Tool has refused to grant recognition to the UAW asthe exclusive bargaining representative of its employees until theUAW has been certified by the Board in 'an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UAW represents a substantial number ofemployees in the unit hereinafter found appropriate.'At the inception of the hearing,Hamilton Tool and theUAW agreedto exclude patternmakers and pattern maker apprentices.The A. P of L. thereafter withdrewand tookno furtherpart in theproceedings.* In support of its claim to represent the employees of HamiltonTool, the UAW sub-mitted 100 paid-up membership cards,all of whichbore apparentlygenuine originalsignatures of employees in the employof Hamilton Tool.All of the cards bore dates sinceJune 1, 1944.There aie 126 employees in the unit herein found appropriate.- THE HAMILTON TOOL COMPANY259We findthat a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.1V.TIIE APPROPRIATE UNITThe UAW requests a unit composed of all production, and mainte-nance employees of Hamilton Tool, including leadmen, inspectors,and plant clerks, but excluding supervisors, guards, pattern makersand apprentices, office clerical and engineering department employees.The Companies agree generally that the specific composition of thisunit is appropriate, but contend that the employees of both HamiltonTool and Hamilton Gages constitute a single unit; they would alsoexclude leadmen and plant clerical employees.The UAW seeks exclu-sion of the employees of Hamilton Gages because they are theemployees ,of a separate corporation.Hamilton Gages was organized in'11942 for the purpose of-carryingout a contract with Army Ordnance. It conducts its operations in aseparate room in the basement of a plant occupied by both companies,where it employs approximately 17 production workers and a foreman.Although it engages exclusively in the manufacture of gages, the workperformed is similar in character and requires similar skill to the workperformed by employees of Hamilton Tool.Moreover, both com-panies possess common stock ownership, utilize the services of thesame persons as officials, engage the same personnel director, andemploy the facilities of the same office clerical staff.In addition,the record discloses that when Hamilton Gages was organized thesupervisors and a majority of its employees were recruited fromHamilton Tool personnel with the understanding that such employeeswould be on--leave of absence and would retain their seniority andother rights as if- they had remained at work for Hamilton Tool.Although the employees of Hamilton Gages are carried on a separatepay roll for administrative purposes, the employees'of both Companiesequally enjoy employer-sponsored activities, share plant facilities thatare used in common by all employees, and are employed under com-parable working conditions.The Companies, also, often utilize eachother's production facilities, although they remunerate each other forsuch use.In view of all the circumstances herein disclosed, we areof the opinion that the employees of the Companies together constitutean appropriate unit.Plant clerks:Hamilton Tool contends that two stores clerks and oneproduction. `clerk be excluded because of the confidential nature oftheir work.The record discloses that these employees are in chargeof stores in their respective departments, maintain records in con- 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDnection therewith, and are closely associated with the activities ofproduction workers.Although these plant clerks have access to costrecords, the record does not disclose that they possess any advanceinformation relating to matters associated with labor relations; weshall therefore include them.Leadmen:The UAW would include all persons classified as lead-men, on the ground that they do not exercise supervisory authority.Although a large part of the time of these employees is devoted tomanual labor, the record discloses that leadmen direct tlie: work offrom 1 to 10 employees, receive a higher rate of pay than regularemployees, attend conferences arranged for the supervisory staff, andmake effective recommendations regarding changes in the status ofemployees working under them.We find that leadmen fall withinour usual definition of supervisory employees; we shall exclude them.Herbert Dennis:Hamilton Tool maintains that Herbert Dennisoccupies the position of chief inspector and therefore should be ex-cluded.Between March 20 and April 11, 1944, at which time he hadno employees under his supervision, Dennis attended a series of super-visory conferences held for the purpose of discussing the responsibil-ities of foremen; his name was listed as chief inspector in the con-ference minutes, copies of which were thereafter distributed to theparticipants.The president of Hamilton Tool testified- that he had,been requested to attend these conferences because his position in theplant was regarded as comparable to that of other supervisory em-ployees in that he had access to confidential cost and engineeringdata.The only other inspector in the plant worked in a different,department and performed work dissimilar in character to that per-formed by Dennis.On or about July 24, 1944, approximately 10days prior to the hearing, this inspector and another, newly engaged,were both placed in Dennis' department under his supervision.OnAugust 1, 1944, Dennis received a notice, which was also circulatedamong the supervisory personnel, advising him that he was chargedwith the responsibility for all inspection work in the Hamilton Tool,that all inspection personnel would be under his direct supervision,and that he would be responsible only to the plant superintendent orthe president.Although the UAW would exclude the job classification of "chiefinspector," it maintains that Dennis had never been officially apprisedof the fact that he holds such position. It also refers to the fact thatthe notice vesting Dennis with additional supervisory responsibil-ities had been received but 2 days before the hearing and 2 months afterhe had become active in organizing the employees of Hamilton Tool.Dennis testified that the inspector, recently engaged, worked with himas a helper, that the inspector who had been.transferred from the other THE HAMILTON TOOL COMPANY261department had not been placed under his jurisdiction until August 1,and that he had no greater access to engineering data than other em-ployees in the plant, and denied that he inspected cost records.Hefurther denied that he had ever exercised supervisory functions,asserting that-his work Remained the same as that of the other inspec-tors. -However, as' indicated above, Dennis attended supervisoryconferences prior to the assignment of inspectors under his supervision,and at no time repudiated the supervisory authority with which hewas expressly vested on August 1, 1944.We are of the opinion thatDennis is a supervisory employee, and, as such, we shall exclude himfrom the unit.We find that all production and maintenance employees of theCompanies, including plant clerks 5 and employees of HamiltonGages, but excluding office clerical and engineering department em-ployees, pattern makers, guards, leadmen, and all supervisors havingauthority to hire, discharge, promote, discipline, or effectively recom-mend such action; constitute a unit appropriate for the purposes ofcollective bargaiiiilig within the meaning of Section 9 (b) of the Act 6V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board- by=Section'9 -(c) of-the National Labor Rela-Relations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Hamilton ToolCompany, Hamilton, Ohio, and Hamilton Gages, Inc., Hamilton, Ohio,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Ninth" Included in this category is a time-checker,whomthe parties agreed to' include in theunit.6The parties agreed, and we find, that the fireman who on occasion acts as a watchmanat night but is neither armed nor uniformed, and GeorgeMorscher,who was inadvertentlylisted on the pay roll as a leadman, are included within the above-described unit, and thatJames Berry, who acts in the capacity of assistant foreman, is excluded therefrom. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately -preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in,,personat the-polls, but excluding any who have since quit of-been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby The International Union of United Automobile, Aircraft and Agri-cultural Implement Workers of America, affiliated with the C. I. 0.,Amalgamated Local Union 176,' for the purposes of -collectivebargaining.'The UAW's request to appear on the ballot as designated above is hereby granted.